Metcalf, J.*
On the facts of this case, we are of opinion that there must be judgment for the defendants. ' Springfield is the southern terminus of their road; and no connection in busisiness is shown between them and any other railroad company. When they carry goods that are destined beyond that terminus, they taire pay only for the transportation over their own road. What, then, is the obligation imposed on them by law, in the absence of any special contract by them, when they receive goods at their depot in Northampton, which are marked with the names of consignees in the city of New York?. In our judgment, that obligation is nothing more than to transport the goods safely to the end of their road, and there deliver them to the proper carriers, to be forwarded towards their ultimate destination. This the defendants did, in the present case, and in so doing performed their full legal duty. If they can be held liable for a loss that happens on any railroad besides their own, we know not what is the limit of their liability. If they are liable in this case, we do not see why they would not also be liable, if the boxes had been marked for consignees in Chicago, and had been lost between that place and Detroit, on a road with which they had no more connection than they have with any railway in Europe.
But the plaintiff seeks to charge the defendants on the receipt given by Clarke, their agent, as on a special contract that the boxes should be safely carried the whole distance between Northampton and New York. We cannot so construe the receipt. It merely states the fact, that the boxes had been *505received “ for transportation to New York.” And the plaintiff might have proved that fact, with the same legal consequences to the defendants, by oral testimony, if he had not taken a receipt. That receipt, in our opinion, imposed on the defendants no further obligation than the law imposed without it.
The plaintiff’s counsel relied on the case of Muschamp v. Lancaster & Preston Junction Railway, 8 M. & W. 421, in which it was decided by the court of exchequer, that when a railway company take into their care a parcel directed to a particular place, and do not by positive agreement limit their responsibility to a part only of the distance, that is prima facie evidence of an undertaking to carry the parcel to the place to which it is directed, although that place be beyond the limits within which the company, in general, profess to carry on their business of carriers. And two justices of the Queen’s Bench subsequently made a like decision. Watson v. Ambergate, Nottingham & Boston Railway, 3 Eng. Law & Eq. R. 497. We cannot concur in that view of the law; and we are sustained, in our dissent from it, by the court of errors in New York, and by the supreme courts of . Vermont and Connecticut. Van Santvoord v. St. John, 6 Hill, 157. Farmers’ & Mechanics’ Bank v. Champlain Transportation Company, 18 Verm. 140, and 23 Verm. 209. Hood v. New York & New Haven Railroad, 22 Conn. 1. In these cases, the decision in Weed v. Saratoga & Schenectady Railroad, 19 Wend. 534, (which was cited by the present plaintiff’s counsel,) was said to be distinguishable from such a case as this, and to be reconcilable with the rule, that each carrier is bound only to the end of his route, unless he makes a special contract that binds him further.

Judgment for the defendants.


 Dewey, J. did not sit in this case.